DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2017/0345982).
Regarding claim 1, Abe et al. teach a method of manufacturing a light emitting device (A), the method comprising: providing a lead frame (3 and 1; Figs. 1A-1C; [0036]) including a plurality of light emitting devices (1; Figs. 1A-1C; [0036]) each light emitting device of the plurality of light emitting devices (11 or 12 or 13; Figs. 1A-1C, [0037]) including: a light emitting element (11 or 12 or 13; Figs. 1A-1C, [0037]); a resin molded body (2 including 4, a resin; Figs. 1A-1C, [0036, 0051]); and a light-transmissive member (5; Figs. 1A-1C, [0035]), the resin molded body (2) including: a lead electrode (3; Figs. 1A-1C, [0036]) on which the light 
Regarding claim 2, Abe et al. teach the method of manufacturing the light emitting device according to claim 1, wherein the abrasive blasting (Fig. 4E) is wet blasting ([0110]) which blows slurry containing water ([0110]) and an abrasive agent which is the particulate material (74; Fig. 4E, [0110]).
Regarding claim 10, Abe et al. teach the method of manufacturing the light emitting device according to claim 1, wherein an upper surface of the mask (230) is set at a position higher than an upper surface of the resin molded body (2; see Figs. 7A-7B).
Regarding claim 11, Abe et al. teach the method of manufacturing the light emitting device according to claim 2, wherein a particle size of the particulate material is in a range of 2 µm to 14 µm inclusive (3 µm to 14 µm; [0112]).
Regarding claim 13, Abe et al. teach the method of manufacturing the light emitting device according to claim 1, wherein the light-shielding member (4) contains a light-absorptive substance ([0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. as applied to claim 1 above, and further in view of Tischler et al. (US 2015/0221623).
Regarding claim 5, Abe et al. teach the resin molded body (2). 
Abe et al. do not teach wherein an outer lateral surface of the resin molded body is inclined and outwardly spreading from an upper surface toward a bottom surface of the resin molded body.
In the same field of endeavor of semiconductor manufacturing, Tischler et al. teach wherein an outer lateral surface of the resin molded body (sidewall 250 of frame 270, a resin; Fig. 1L, [0135, 0208]) is inclined and outwardly spreading from an upper surface toward a bottom surface of the resin molded body (250; Fig. 1L).
. 

Allowable Subject Matter
Claims 3, 4, 6-9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 11/18/2020, overcome the objections to the drawings and the rejections to claims 1-14 under 35 U.S.C. 112.  The objections to the drawings and the rejections to claims 1-14 under 35 U.S.C. 112 have been withdrawn.
The submission of the statement under 35 U.S.C. 102(b)(2)(C) is acknowledged.
On page 8 of Applicant's Response, Applicant argues that Abe et al. is not prior art under 35 U.S.C. 102(a)(1).
The Examiner respectfully disagrees with Applicant's argument, because Applicant has not perfected the foreign priority by providing a certified translation of the foreign benefit application.  Thus the effective filing date of the current application is still 11/29/2018.  Abe et al. is prior art under 35 U.S.C. 102(a)(1) because its publication date is before 11/29/2018.  Applicant is advised to file the certified translation of the foreign benefit application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayakawa et al. (US 2012/0286301) teach shot blasting the reflecting surface of the reflector.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/18/2021